Citation Nr: 1702035	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for a bilateral hearing loss.

REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1966 to October 1969. 

This case comes before the Board of Veterans' Appeals (the Board) from a January 2012 rating decision of a Veteran Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

Subsequent to the issuance of the Supplemental Statement of the Case in August 2013, additional documents were associated with the Veteran's claims file, to include VA treatment records, a VA examination report related to claims not on appeal and personnel records.  While the Veteran filed his substantive appeal in April 2013 and evidence submitted by the Veteran is therefore subject to initial review by the Board, these documents were obtained by VA and therefore waiver of consideration of such evidence by the Agency of Original Jurisdiction (AOJ) is not assumed. See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, as the Veteran's claims are being granted, there is no prejudice to the Veteran in the Board considering such documents in the first instance.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Thus, any future consideration of this case should take into account the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran's current tinnitus is related to service. 

2. The Veteran's current bilateral hearing loss is related to service.




CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The appeal of service connection for tinnitus and bilateral hearing loss has been considered with respect to VA's duties to notify and assist. Given the favorable outcome - a full grant of the claims - further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

II. Service Connection Laws and Regulations  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2016). Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d)(2016). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be proven by presumption. Where the claimed condition is a "chronic disease" pursuant to 38 C.F.R. § 3.309(a) (2016), such as hearing loss and tinnitus (listed as organic diseases of the nervous system), the presumptive service connection provisions of 38 C.F.R. § 3.303(b) (2016) will apply. Service connection may be established under 38 C.F.R. § 3.303(b) (2016) if a chronic disease or injury is shown in service and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to inter-current causes. 38 C.F.R. § 3.303(b) (2016). For a showing of a chronic disorder in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Id. If a condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to presume service connection. Id. 

The determination of whether a veteran has a hearing loss disability is governed by 38 C.F.R. § 3.385 (2016). For VA purposes, impaired hearing will be considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 (2016). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

III. Service Connection Analysis for Tinnitus

Tinnitus is a condition capable of lay observation and diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran has referenced having tinnitus in various statements on record. Therefore, the Board finds that the Veteran has a current diagnosis of tinnitus.

The Board notes that the AOJ previously conceded in-service noise exposure based on the Veteran's Military Occupational Specialty (MOS) of Field Wireman. See February 2013 Statement of the Case.   

The review of the service treatment records did not contain complaints of tinnitus.  
A June 2011 VA treatment note stated the Veteran made complaints of tinnitus in his right ear. It was noted that he first noticed the tinnitus shortly after his time in the service during the Vietnam War. On his July 2011 VA Form 21-526 (Veteran's Application For Compensation And/Or Pension), the Veteran stated that his right ear has been ringing since military service and during Vietnam, from the noise exposure.  

The Board acknowledges that the September 2011 VA examination report stated that the Veteran stated the tinnitus has been there for many years, possibly 20 years or so. As noted the Veteran is competent to report symptoms of tinnitus and he otherwise has reported such occurring since service.  Despite the potentially inconsistent report as to the onset of tinnitus as referenced in the September 2011 VA examination report, resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's reports of tinnitus in service and since service to be credible. Thus, the Board finds that the Veteran has provided competent and credible lay evidence identifying the continuity of tinnitus symptoms since service.

Tinnitus is a chronic disease listed under 38 C.F.R. § 3.309(a)(2016); therefore, the provisions of 38 C.F.R. § 3.303(b)(2016) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to inter-current causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) (2016).

As outlined above the Board found that the Veteran has competently and credibly reported a continuity of symptomatology since service in regard to tinnitus.  Applying the presumption regarding chronic diseases discussed above, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

The Board acknowledges the September 2011 VA examiner rendered a negative opinion as to whether the Veteran's tinnitus was related to active service.  The examiner stated that the tinnitus is related, in part, to the noise exposure from the Veteran's civilian occupation.  The Veteran later clarified in his remarks on the April 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals). He indicated that he wore hearing protection whenever he was around loud equipment during his civilian occupation and noted that his warehouse work did not have any noise issues. These facts relate to the amount of noise exposure present in the Veteran's post-service civilian occupations.  Post-service occupational noise exposure was relied on in part by the negative June 2011 VA opinion.  Based on the Veteran's report, the June 2011 VA opinion is of limited probative value because it was based, at least in part, on what appears to be an inaccurate factual premise regarding the amount of the Veteran's post-service occupational noise exposure.  In any event, under the provisions of 38 C.F.R. § 3.303(b) (2016), a medical nexus opinion is not required. See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (stating that "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service"). 

IV. Service connection of bilateral hearing loss 

The evidence on record reflects the Veteran has hearing loss for VA purposes. See September 2011 VA Examination Report; 38 C.F.R. § 3.385 (2016).   

The Board notes that AOJ previously conceded in-service noise exposure based on the Veteran's MOS of Field Wireman. See February 2013 Statement of the Case.   

The Veteran's entrance exam is absent of any complaints, findings, or diagnoses of hearing loss. The separation examination did not include any audiometric results. The Veteran's separation examination report noted that the Veteran's hearing was 15/15 bilaterally pursuant to the whispered voice test. The Veteran denied complaints of ear trouble, hearing loss, or running ears at the time of separation. 

A June 2011 VA treatment note stated that the Veteran had asymmetric sensorineural hearing loss. The Veteran reported that he first noticed minimal hearing loss shortly after his time in service. It was noted that the Veteran reported he noticed worsening right sided hearing loss 10 years ago and that he has noticed hearing loss worse on his right side. The treatment note stated that this was likely cochlear in origin secondary to a history of noise trauma with the use of a rifle on the right shoulder.

On the July 2011 VA 21-526 claim, the Veteran stated that his hearing loss was getting progressively worse since service. He also stated that he always carried the radio on his left ear and that he believed that his right ear was exposed to more of the noise of artillery, rifle fire, mortars and other wartime noises. 

The Veteran is competent to report symptoms of decreased hearing acuity and he has reported such since service.  Despite the Veteran's denial of hearing loss upon separation from service, resolving reasonable doubt in the Veteran's favor, the Board finds these reports of hearing loss in service and since service to be credible. Thus, the Board finds that the Veteran has provided competent and credible lay evidence identifying the continuity of hearing loss symptoms since service.

Sensorineural hearing loss is a chronic disease listed under 38 C.F.R. § 3.309(a)(2016); therefore, the provisions of 38 C.F.R. § 3.303(b)(2016) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to inter-current causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) (2016).

As outlined above the Board found that the Veteran has competently and credibly reported a continuity of symptomatology since service in regards to hearing loss.      Applying the presumption regarding chronic diseases discussed above, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for hearing loss and to this extent the claim is granted. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

The Board acknowledges the September 2011 VA examiner rendered a negative opinion as to whether the Veteran's hearing loss was related to active service.  The examiner stated that the hearing loss is related, in part, to the noise exposure from the Veteran's civilian occupation.  The Veteran later clarified in his remarks on the April 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals). He indicated that he wore hearing protection whenever he was around loud equipment during his civilian occupation and noted that his warehouse work did not have any noise issues. These facts relate to the amount of noise exposure present in the Veteran's post-service civilian occupations.  Post-service occupational noise exposure was relied on in part by the negative June 2011 VA opinion.  Based on the Veteran's report, the June 2011 VA opinion is of limited probative value because it was based, at least in part, on what appears to be an inaccurate factual premise regarding the amount of the Veteran's post-service occupational noise exposure.  In any event, under the provisions of 38 C.F.R. § 3.303(b) (2016), a medical nexus opinion is not required. See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (stating that "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service"). 






ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for bilateral hearing loss is granted. 




____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


